Case 8:21-mc-00019 Document 1-4 Filed 04/15/21 Page 1 of 41 Page ID #:39




    EXHIBIT C
Case 8:21-mc-00019 Document 1-4 Filed 04/15/21 Page 2 of 41 Page ID #:40




           IN THE HIGH COURT OF DELHI AT NEW DELHI
            (ORDINARY ORIGINAL CIVIL JURISDICTION)
                     C.S. (OS) No. OF 2020

 IN THE MATTER OF:
 Daniel Snyder, Through his SPA Holder                                ... Plaintiff
                                           Versus
 Eleven Internet Services LLP & Ors.                             .... Defendants

 SUIT FOR PERMANENT AND MANDATORY INJUNCTION,
 PROHIBITORY INJUNCTION AND CONSEQUENTIAL DAMAGES

 MOST RESPECTFULLY SHOWETH:


 The Plaintiff above-named respectfully submit as under:


 1. The Plaintiff has been constrained to approach this Hon 'ble Court

    through this present suit against the illegal, mala:fide, malicious and

    vindictive acts of the Defendants and especially the acts of Defendant

    No. 1 in defaming the Plaintiff by way of publishing defamatory,

    derogatory and libelous posts on its news website reliant upon false

    and/or        wrong      and/or         manipulated      and/or         misleading

    facts/documents/information. Publishing such news as well as posts and

    further allowing the uploading/sharing/dissemination of the impugned

   posts     by   the   defendants    is    clearly   in breach/violation       of the

   internationally recognized rights of the Plaintiff thereby causmg

   defamation and loss of reputation to the Plaintiff.




                                                                                  Exhibit C
Case 8:21-mc-00019 Document 1-4 Filed 04/15/21 Page 3 of 41 Page ID #:41




                                                                        lb
 2. The present suit is being filed through Colonel (Retd.) Bhushan Lal, S/o

    Mr. B.D Sapra, who is the Special Power of Attorney Holder of the

    Plaintiff duly authorized vide SP A dated 05-08-2020 executed in the

    United States.     Accordingly, Colonel Sapra, even otherwise, is well

    conversant with the facts and circumstances of the present case and is

    duly competent to file, sign, depose and conduct the present suit on

    behalf of the Plaintiff.

 3. That the Plaintiff is a highly-accomplished and successful American

    entrepreneur, businessman and philanthropist residing in Maryland, USA

    and is the controlling owner of the Team, which is amongst the most

    prominent teams in the National Football League of America. The

    Plaintiff was also the founder, Chairman and Chief Executive Officer of

    Snyder Communications, Inc., which the Plaintiff had started from very

   modest beginnings and after continuous hard work, determination and

   persistence, led to the Plaintiff becoming the youngest ever CEO of a

   company listed on the New York Stock exchange in the year 1996. The

   Plaintiff through his tireless efforts has built the Washington Football

   Team into one of the most valuable professional athletic franchises in the

   world. The Plaintiff is also well known for his philanthropic donations to

   charitable causes involving support for children's hospitals, groups




                                                                       Exhibit C
Case 8:21-mc-00019 Document 1-4 Filed 04/15/21 Page 4 of 41 Page ID #:42




     combating exploitation of children, and victims of the September 11,

     2001 terrorist attacks.

  4. That the Defendant No. l is a Limited Liability Partnership firm

     incorporated in the year 2015 having its registered office at A-40,

     Wallfort City, Bhatagaon, Raipur Chhattisgarh which runs a news

     website known as 'meaww.com' i.e. Defendant No. 2. The impugned

     content has been uploaded on the website of the Defendant No. 2 which

     is viewable across the globe, without verifying the veracity and/or

     correctness of the same, whereby causing immense harm to the

     reputation and goodwill of the Plaintiff.

  5. The Defendant No. 2 website claims to be, and holds itself out as, a news

    website. The Defendant No. 2 website publishes news stories regarding

    a broad variety of matters, including pop culture, law and government,

    and media and entertainment. In actuality, however, its purpose is far

    more sinister. In this search engine driven world we all live in, stories

    (no matter how false and defamatory) take on a life of their own when

    published, re-published, re-Tweeted and the like.          This type of

    disinformation campaign can be used to damage reputations, stoke fear,

    and even to drive the results of elections. The Defendant No. 2 website

    on behalf of third parties who pay the Defendants, including Defendant




                                                                       Exhibit C
Case 8:21-mc-00019 Document 1-4 Filed 04/15/21 Page 5 of 41 Page ID #:43




    Nos. 3 & 4, also use other entities, including PubNinja and the Daily Net,

    to increase the reach of false messages that they wished to spread to

    readers. This powerful weapon has not gone unnoticed in Government

    and intelligence circles. As such, the Defendant No. 2 is frequently hired

    (many times anonymously) by Governments and intelligence services in

    order to spread misinformation on rivals. For this, the Defendant No. 2

    website is paid handsomely. In addition to the above, the Defendant No.

    2 website earns revenue as a mere "clickbait" enterprise. This part of its

    business model relies on maximizing page views, and therefore

    advertising revenue, by publishing articles with         incendiary and

    misleading titles and URLs calculated to attract attention. Often, as in

    this case, this involves headlines that describe gruesome allegations,

    without context, as if they were proven fact.     The Defendant No. 2

   website claims a "social media following of over 15 million" across

   multiple jurisdictions. In a July 7, 2016 press release, the Defendant No.

   2 website claimed to have reached 150 million registered users, receives

   one billion page views a month, and was ranked by Alexa (an Amazon

   company) as one of the top 500 websites in the world.

6. That the Defendant Nos. 3 & 4 are the partners of the Defendant No. 1

   company thus exercising direct control over the affairs of the Defendant




                                                                       Exhibit C
Case 8:21-mc-00019 Document 1-4 Filed 04/15/21 Page 6 of 41 Page ID #:44




      Nos. 1 & 2 including control over the content that is published on the

      Defendant No. 2 website.

  7. That the Defendant Nos. 5 & 6 are writers of the Defendant No. 2

      website who have written the impugned articles published on the

      Defendant No. 2 website. It is submitted that the Defendant Nos. 5 & 6

      have miserably failed to uphold the basic ethics and tenets of fairness and

      have written and published the impugned articles with reckless disregard

      towards the law, and without verifying the correctness of the allegations

      levied against the Plaintiff in the impugned articles published on the

      Defendant No. 2 website.

 8. That Defendant No. 7 is a John Doe Party which represents every

      unknown and unnamed person who has been who has been posting,

      producing, sharing, disseminating, publishing or causing to publish on

      the internet or/and through social media platforms, the false and

      defamatory posts against the Plaintiff.

 9.    That the brief facts necessitating the filing of the present suit are stated

       herein under:

       a).   That the Plaintiff on or about 16 1h July, 2020 came to know about

             publishing of false, highly defamatory and malicious news against

             the Plaintiff published on the Defendant No. 2 website, based on




                                                                            Exhibit C
Case 8:21-mc-00019 Document 1-4 Filed 04/15/21 Page 7 of 41 Page ID #:45




           absolutely       false     and/or      wrong        and/or      misleading

           facts/documents/statement wherein the headline of the defamatory

           Article at the URL https://meaww.com/washington-redskins-

           owner-dan-snyder-to-step-down-owing-to-sex-trafficking-

           allegations-fan-reactions read as "Washington Redskins owner

          Dan Snyder faces sex trafjicking allegations; Internet says, 'He

          was on Epstein's list[]' It had been alleged in the article that the

          minority owners of the Team owned by the Plaintiff were

          "apparently looking at bringing him down citing inappropriate and

          unchaste behavior as one of the major reasons."            It is stated that

          the article falsely accused the Plaintiff of personally committing

          extremely serious sexual misconduct, as well as association with

          convicted sex offender and infamous sexual predator Jeffrey

          Epstein, who committed suicide in prison while facing sex

          trafficking charges and is commonly alleged to have maintained a

          "list" of wealthy individuals in his social circle who participated

          in sexual misconduct involving minors in his presence. Another

          article published on the Defendant No. 2 website at the URL

          https: //mea ww. com/wash ington -reels kin s-clan-snycl er-j e ffrey-

          e pste in-sexual- harrasm ent-sex-tra ffi cking-s candal-nam e-c hange




                                                                               Exhibit C
Case 8:21-mc-00019 Document 1-4 Filed 04/15/21 Page 8 of 41 Page ID #:46




          which bears the headline "#RedskinsScanda/: Will Dan Snyder

          rename Washington Redskins the 'Epstein~'? A11g1J1 Internet

          screams 'throw him out[.]'". It is submitted that the said mticle

          expressly refers to, and repeats, the false allegations of the

          previous article as stipulated herein above i.e., the false claims

          that the Plaintiff is linked to sexual predator Jeffrey Epstein and

          that the Plaintiff is or was involved in sexual misconduct,

          including sex trafficking. The said article also falsely claims,

          again citing an anonymous tweet that "Dan Snyder has decided on

          a new team name: [Jeffi·eyJ Epsteins. "

          It is submitted that the entire contents of the impugned post/article

          are highly defamatory, derogatory and libelous and based on no

          factual evidence at all. That the impugned post/article has caused

          irreparable loss and harm to the reputation and goodwill of the

          Plaintiff. The contents of the impugned article published on the

          Defendant No. 2 website are being filed along with the present

          suit and the Plaintiff craves leave to rely upon the contents of the

          same.   It   is   submitted that the   statements   are   extremely

          irresponsible, incendiary, and damaging false statements, made by

         Defendants without any investigation or basis in fact, with




                                                                        Exhibit C
Case 8:21-mc-00019 Document 1-4 Filed 04/15/21 Page 9 of 41 Page ID #:47




             deliberate malice toward the Plaintiff and with reckless disregard

             for the truth. The Defamatory Statements were and are utterly

            baseless, and represent nothing more than Defendants' attempt to

            generate attention and revenue from its hidden clients by

            publishing deliberately inflammatory headlines which they knew

            to be false and/or utterly failed to investigate.

     b). That from a bare reading of the contents of the impugned

            URL's/weblinks consisting of the posts/articles published on the

            Defendant No. 2 website, it is amply clear that derogatory,

            libelous and malicious aspersions have been casted against the

            Plaintiff accusing the Plaintiff of sexual offences. The said

            allegations are absolutely false, frivolous, and made with absolute

            recklessness which has caused grave prejudice and damage to the

            hard-earned reputation, goodwill and image of the Plaintiff.

     c ).   It is submitted that the false allegations published by way of the

            impugned articles/posts uploaded on the Defendant No. 2 website

            have been shared on numerous social media platforms as set forth

            above.

    d).     It is submitted that the entire impugned content is based on no

            evidence and has been published without verifying facts and/or




                                                                           Exhibit C
Case 8:21-mc-00019 Document 1-4 Filed 04/15/21 Page 10 of 41 Page ID #:48




           documents which goes against the basic tenets of ethical and

           fairness.     It    is   submitted     that   the   Defendants      have

           published/broadcasted the impugned articles/posts on its website

           which       has    further   been    shared/uploaded/disseminated    on

           numerous social media platforms without verifying the facts

           and/or ascertaining the veracity of the frivolous allegations that

          have been levelled against the Plaintiff. It is submitted that the

           impugned news has been published by the Defendant No. I with

          reckless disregard and without seeking any information qua the

          same from the Plaintiff, with the sole intention to malign and

          tarnish the image, reputation and goodwill of the Plaintiff.


 10. That, the Ld. Counsels on behalf of the Plaintiff addressed a

     communication dated 22.07.2020 directing the Defendants to

     remove/take-down the impugned posts/articles from its website,

     further also requesting disclosing the details on who had hired

     Defendants to publish the stories and from where they had obtained

     information qua the said impugned articles, albeit, Ms. Alysha

     Tharani acting on behalf of the Defendants, vicle email elated

     24.07.2020 apprised the Lei. Counsels on behalf of the Plaintiff that




                                                                            Exhibit C
Case 8:21-mc-00019 Document 1-4 Filed 04/15/21 Page 11 of 41 Page ID #:49




      they were not required to take any such action, although the

      offending articles had been removed. It 1s submitted that the

      offending articles albeit removed, are still available for viewership

      to a limited extent. A basic search upon the search engine bing.com

      churned out the following result:

           I.>


                     End of the Washh,gton Reds~ins? Move to change name gains
                     hUp~ //mr-;;;.t,-acon~l~l,aifo.J1n $.pomlN-ft,-dl/'x-;-,,"l:..hinotOn-J.-<l:o.l,h•~·Lh,rn{I'-", •
                    OI (•7 :t.~.J. i.~               ii-'.> l,1:tq (1! t.,.,;,li 1n~r-•,cc'I               t·itt,..,- '-'·A~,;!,        e-( .i.J)l-~ m          ,t.,, th\l •3 S"1'"''"' 1.    r~:·t.._ ,.i,\.J. t-~          ~
                     j\~11~i!'c"J !i.,/,1 i ,~<i 1'·-.' ~H.~•\Jnl,,.; ,,•,f,:1, 11-t ;•f.a!",,1·0)-:-;:, i~:.1,, ,,-, I f, 1~/. f" \;•-~ Ii- t,.,~•.(H ,,•l J;,"/ 'J ~'.JI V"<:
                    HZ.Fl! ~t. !• ,,;-~          ,t:, .-,-::..,~~""'         I- ~:;i.   < ~ ;,,d '$ /:..,~. ,.-.   ~c-'11 U :t:"c ,,:, .j ~ ·:,-,. f,:.,          '° l   1· 'r-p ,,,~h I "J- O~c,• ti 3 ;1.~,:n m
                     )~,, ,.-. ,Hl~-,.1 tf,Hfv,,; t!.f-CJu.,11 './Jf$
                    W.i.i.J.if'l'j.':T ..."f'l,:A°..!..li-~Lr,s    ,o-o-.,Jl'T,p fll-<.•'i.1 T-l'i.,n      l1'0"fl><, Nl-:S L~"}Q A.1!-t:•                  • Mo,!,il<",'W('-'"TI




                    lrnages of Meaww Washington Redskins
                    L'm.J C:-!;Jm/lnmgc,n




                   Washington Redskins to dump racist team name and logo ofter ...
                   hnps.:/lmea,..,,.,v.com/wa.shingtOA reds.ld11s-d(c.p.s.1he nar.ie·.:.nd lo.g.o-af1er... •
                   ;J 01 :n,110 w.a-~t,:r,,;i-1,;-, r,~-J1-1 '"~ 1-.-~i ~-e.,:.n (l'1:.:~~·~,t~ l'\l.-)"<111 ~11.-1 ,t,,..: rt H~ ,:.1 uit~:J..-.o 1t.~'C tl·,1-y .i~-f
                   o;,lr~•<·~••,-,. li}r,,.l.',•J ;..,:-.~-·-- ~_.,,·J 111<! ~,.-..-,,,\ <-<C(,f,t.'1l ,r~,,J\                   ,~~f
                                                                                                               fr~\\1,~.'l ~~ ~Lr,< si'i"ll d,lf:i' -~jj£J l Ls"~~
                   ~U;~•-..11'1 ,-.:.,,._f:1)--1",,;,,l-,l,, ~f.•;0'$~.( ,, ~-.i..,•sl J IJl-'t,~:.:; ;h!_-,-c<(·d .H'J. ,-,,;~:!                           ~   d'-"'et·•;,' 'C~tl',,e, LO!·~;.:,,~J ~-~,      f,.'j/"t\o:




                   Washington Redskins to review racist nan1e after FedEx and ... - ...
                  hHp~,.- /lmti\WW c,c;-.rrv,·,,1sh::rr010F1 H'd$ \..int-Ji;~·•e-·.v·te;;m-1u n1c- d;;,ma11d s -fed-1:·i< .,
                                A,i,ce, <.l~.,•r,;;!~ j,,.,,ri f'~J;.:,1 t~,.,.-. <••>,Iha ,1·ci cl•'-' ~,:r: f,-~_._;, I,,,~ I•>,,' "-.."~ ,.,, l,>, c:,, ~, ,!;,
                  1'1-'j Ol·~U'l()
                  t.,.·,"r,\~N,:s•11 I• ~Ir~, ) I •• Ai,s.;l.cd\ j,•)!l•.",fl ·~                          ~ ·.; (,a,•' _,t~ ,i ,I~ ~- ..;, , ,:. \~ .-..11 p f (· ,r '· ,I;             l : .J.,~ " ., t1-' ~,,, ,J,
                  j~''":t·-~ ~        t,,: ~t...,t .....fc.J.   ~,;;   t~·,~µ   lo   "'~·r, F1,..:.' .~..-, t.-.~l 1dl .,:,.._•.-,·,J.·1 ll~•II ~j 1,q:,(



                  Hail to the Redskins: NFL team Co get new nickname. Angry ... - ,_
                  hUps:/lm.eii-...w con~/h.11l-io- the-~cd~i.;in:.·tifl-tc~m-io-g'<"hWW-nkl11,:,r,1e.....
                  11·~ c,,'r-ct•f ~·f ,t...1,ut:.i::~--. l,:,.:fr} I h'J-•Tl WJii~:--;t-.111 f•L·~ ~·,,~s. l\:;.1,1~i ~-~..!,.,. e;. •t~.... < HWt pi.a,,;,, ''!~ (cl)
                  ui,r~;'",I U,'-: h,1n;~ ,.-.,_,;L ,\ l'I'<; 'l"::,.tJ,1.,-, 1·. ~/.-.;.,;,r,j,.-'J !,-. Ll~:A. l~,l 1/. H 1- /,j'l-.11 ~'.-~• '>'.-'JJ~1 ll'- i•· 1~ •,:, p;,, '·"'
                  'fc.',h ~1-.0..,.~_.,,-.:i,,. ~ nftt-.: ~,:c•il•:.Ofl." In's.< u-·.(.~,..-".:<.J U"·U U '?~cu 1.-·,f'I,,' s>.·l'.. 1..c!.1 t,~ ...,_,.,,~~"'t<d ,Ya r.i-)fd 1/ ._!~If


                  "
                  ltRedsklnsScandal: Will Dan Snyder name NFL team 'Epsteins ... • ...
                 h Up!.- ·//m r:.J'f'tW.c orrtlw.:i-;hlny1co·red-s.ldns 1fa,n·sn~de,-jdfro:.-y-~w.. t~ii1 .. •
                 l/JI•-.:,,· .:,! f(-:..H..... r, LI!.:,.;;.;~ lt~·l' \·,·~~··11"·:,:,,-,u, F~~-H~---~,;ff.;i./... 11L1 F.,re r,.i-,-,,:-l S-··-:i.:::;11:,,, h•t·,~ '"'~-,"- ~ ;q.L:-,;
                 1 ,rl.,.-~~.._'-i 1.-• ~.·n,~l t,,r< B                ~~"'""'-f"I
                                                                          ~.\;I !1 ir,;" ..,·1, ,.., r~ I~'~., 1,;.·1 ;.t•H ~!J;;~ ,,j rr.~,:·\, ;:,,,, nJ•t ,•.·Vi ~.t:.il,,I
                 1'~~}1:c-.;i        r..-,~,ru    ,11 t-1d•j 1<'=..t.-.:'-,; .,...., ..'d 7 l!J ,-,.1,~,1          ~   •i~..;1...1.~ t• ,,., , "I ,p:fh,.i' 1 t,:,          ;i:r~,.:~;1 ~··• 1,.:'1",~-~-,,,,;a
                 0~•,1•~ 0 ,H j ~'1~ l~::i l,:{ U[,\ Y,'1,,,tf,'r, 0fa;h'C;i,W',';}.


                 Redskins· Jack Del Rio shocks fans with p10-TrUmJ) lweet, says ... • ...
                 hf:lps·/tme-.aw..... com/washlr,.g10rt-ti:,-d-s-11n!i 1ac'k dd iio d.ips.-back-fans cu1ki:te ,. "
                 c,,•) (l-!1-   :tca.o, 'W,1lh'n.C1,°"'Jet-1,.._k"I•                      ,;;,.f.,•·~:,,. ,-,:,.y,! ,-,.;1rot     )~;l P<1·i ,~, ll' ,,             t..~ _;; n ,:.-- • r ~ c1,:~~1 ... i,c:, hi:1
                 ,. ;'J.;d ~-'·" 1,,,1 L, ~',)•la\-Jl.r,J                     f,,_.., ~·- ~ln J, .. •'<= ;/"~      L'~j ~<"J r'•.Hf ,j,       ,1   ~Ui•,"I 1..,I j,...:,;.,,_.,l J,,.~..:l"S-,.r·c01    ~>t. i<.
                 \/<•.:,t   t... ;:;i ·,,:,,.:,i, fot            h:~ I'~ h~::I ii :l:C, t 1, ,r,l n-~ ~~:( ..-,,-..-,.,~ t.f ,Y,-i ~c:;,;;:,.Jl li.·~;I, 1 tzHI ~·,t:.;, t c:;d
                                                         ,..,,.H..;:t,'
                 il,fl',h~,, 'J," U k,;.:.-,.J l.d-11 (~,:;-c.•H·i•,:_-!,a-li~l 91 .a 111..'?•P ~,..,--.,i,_Hd \'.:!.~) 1,-: U' ,:./,j /J{hl ,,c,_;,J HJ>; di



                 Internet E)(plodes With Humors About fledsklns Owner Dan Snyder·-
                 h11ps·/frN.w.1t1<'g.Jt1;:,,a:,pundi1 comli020/01/inU:.fn~t-c-;,;p!cdo!l'.-rumors. •
                       .r.;,, 2"~21,J · -,'I.al -~1,:,1 ;....,, Rh; I~ ,'11 ,;,1.1 :i.l (;~,; :,.,, 1 c!~,
                 1 f$. •                                                                                                    j ~•-£;, h·~ 11~•1 ~ i." ·,:., ~~,,~ ~~ ;,".f             <c; !.~•;-1.-,~ ~ ~dj';.,, ·i !,,.
                 ""i:.-     (>(",   ti'~lte-i'i 1.~l_- M~~ ,.....,-., ~~,mn1,:.;r ti)' -:·-i,;,,.l l·,x-il"i'1 t L~o·.l' fr Jen \.":o ~~;--·,;.L r1 j:,,,~.~~·,J·111.:;:;.•t..1
                 tv,re.1 I'., ~-~',cJ        :$.-., J~1 t,-,.-;. lu-,~J= ~,;.·.,~di :,, ~i.,_-..;~-? l d .:, ;~ , .,rd                     !)" .,:,. I,,   r,, ii·~ ...-i~-.,:·,J~; !c.of    ~O    :(r lH ! ~ ,,~-,,:




                                                                                                                                                                                                                                 Exhibit C
Case 8:21-mc-00019 Document 1-4 Filed 04/15/21 Page 12 of 41 Page ID #:50




      It is submitted that the Defendants in their correspondence claimed

      to have removed the impugned articles from its website, albeit a

      bare perusal of the image above, makes it abundantly clear that it

      has not been completely removed from the webpage. The 5111 link

      from the top in the image as reproduced herein above displays an

      error upon opening, albeit, the contents of the said impugned article

      are still visible upon a basic search. Furthermore, numerous other

      websites have relied upon the derogatory and defamatory articles

      published by the Defendants. The same can be perused from the

      last result of the image reproduced herein above, wherein the

      author has reiterated the contents of the impugned articles/posts

      uploaded on the Defendant No. 2 website.

  11. The Defendants here purport to nm news sites and related

      companies but, in fact, truly are (to quote a popular phrase of the

      day) "fake news" published on behalf of hidden clients.      Rather

      than being legitimate news sources and reporters, the Defendants

      intentionally sow misinformation at the behest of their well-heeled

      and well-placed clients -      often national governments and

      intelligence services - with their clients generally cloaked behind

     several layers of anonymous corporate entities.




                                                                        Exhibit C
Case 8:21-mc-00019 Document 1-4 Filed 04/15/21 Page 13 of 41 Page ID #:51




  12. While much of what Defendants publish is ·simply brushed aside as

      the clickbait or search engine drivers that it is; that stops now. It is

      submitted that the Defendants, compensated by their clients, have

      published, worldwide, the most debased, untrue, and slanderous

      statements, maliciously and falsely accusing the Plaintiff Daniel

      Snyder of heinous crimes, that Defendants published with reckless

      disregard for their falsity.      Well-established law holds that,

      regardless of the fact that the Plaintiff Mr. Snyder is a public figure,

      Defendants' statements are -flagrantly unlawful, and that the

      Defendants, by publishing these falsehoods, are liable to pay not

      only damages but also punitive damages in favor of the Plaintiff

      Mr. Daniel Snyder.

  13. That it is submitted that the Defendant No. 2 i.e. Media

      Entertainment Arts WorlclWide ("MEA WW'') is an Indian media

      company which operates in the United States as non-party New

      Content Media, Inc. and is owned by the Defendant No. 1 i.e.

      Eleven Internet Services LLP ("Eleven"), an Indian Limited

     Liability Partnership firm, controlled by the Defendant Nos. 3 & 4.

     The Defendant No. 2 website MEA WW publishes its news website

     at www.meaww.com, as well as running social media accounts on




                                                                           Exhibit C
Case 8:21-mc-00019 Document 1-4 Filed 04/15/21 Page 14 of 41 Page ID #:52




      Facebook, Twitter, and other platforms associated with MEA WW.

      It is submitted that the Defendant Nos. 3 & 4 i.e. brothers Nirnay

      Chowdhary and Anay Chowdhary both nationals and residents of

      India, control the affairs and operations of the Defendant Nos. 1 &

      2 and are therefore directly responsible and liable for the content

      that is uploaded and published on the Defendant No. 2 website. The

      Defendant Nos. 3 & 4 i.e. Nirnay Chowclha1y and Anay

      Chowdhary also run The Daily Net and PubNinja, media

      companies based in India that forther their interests on social

      media. Defendant No. 5 i.e Ms. Prarthna Sarkar and Defendant No.

      6 i.e. Ms. Jyotsna Basotia, both residents of India, are writers and

      authors with the Defendant No. 2 website i.e. MEA WW.

 14. That it is submitted that the Defendant No. 2 website i.e. MEA WW

      has worldwide reach, as it publishes globally via the internet and

      receives internet traffic from India, the United States, and many

     other countries the world over. As has already been stated in the

     preceding Paras, the Defendant No. 2 website claims that it has

     reached 150 million registered users, receives one billion page

     views a month, and was ranked by Alexa (an Amazon company) as

     one of the top 500 websites in the world.




                                                                       Exhibit C
Case 8:21-mc-00019 Document 1-4 Filed 04/15/21 Page 15 of 41 Page ID #:53




  15. That it is submitted that the articles dated July 16, 2020, uploaded

      on the Defendant No. 2 website i.e. MEA WW written by the

      Defendant Nos. 5 & 6 respectively, published at the behest of the

      Defendant Nos. 3 & 4 i.e. Nirnay Chowdhary and Anay

      Chowdhary are absolutely untrue and wholly fabricated articles

      regarding the Plaintiff i.e. Mr. Snyder, falsely accusing him of a

      broad array of acts of criminal sexual misconduct, including

      involvement in sex trafficking and affiliating with sexual predator

      Jeffrey Epstein.

 16. That it is submitted that these false and fabricated articles purported

      to be news, are utterly fabricated and have no legitimate basis

      whatsoever. In fact, like much of the Defendant No. 2 website i.e.

      MEA WW's content the impugned articles rely on "the internet" as

     a source.

 17. It is submitted that the false allegations Defendants have seeded

     on the internet have taken root beyond the Defendant No. 2

     website i.e. MEAWW itself. For instance, on or about July 16,

     2020 - not coincidentally, the very same day as the defamatory

     articles by the Defendant No. 2 website were published- the

     following appeared on a Twitter account that has been




                                                                          Exhibit C
Case 8:21-mc-00019 Document 1-4 Filed 04/15/21 Page 16 of 41 Page ID #:54




      confirmed as a fake account existing for no purpose other than

     to propagate false and misleading information:

                     According      to   insiders   and    anonymous
                     Washington Post employees, the [upcoming}
                    article will allege that: Dan Snyder abuses drugs
                    and alcohol[;) Snyder prdd off refs. Some refs
                    have made $2 m;//ion from him. And Snyder is
                    not the only team owner paying off rej,;;. Others
                    do it too. Snyder andformer Redskins coach Jay
                    Gruden, brother cl Jon Gruden, pimped out their
                    cheerleaders to season Ncket holders while
                    holding their passports fi·om then1 in a foreign
                    counfJJJ. Jay Gruden and then Redskins running
                    back Kapri Bibbs were sleeping with the same
                    woman. When Jay found out, he got petty and
                    benched Bibbs. During that game when Bibbs
                    was on the bench, Bibbs' replacement missed a
                    block and that resulted in quarterback Alex Smith
                    suffering a broken leg Alex hasn't been able to
                    play football ever since[.] Snyder and Gruden
                    would hold sex parties with rampant drug usage
                    and some sexual assaults[.] Snyder held nude
                    photoshoots with the Redskins cheerleaders[]
                    Lawyers are alrear6) involved[]
      It is submitted that the Plaintiff is unaware as to whether the account

      through which the aforemention_ed content had been uploaded on the

      social media platform Twitter belonged to a real person or was one of

      the "Bots'i utilized to further propagate The Defendant No.2 website's

      for-profit lies, and the same is required to be ascertained.

18. That it is submitted that these false statements were further repeated. on

     the very same clay without attribution to the Defendant No. 2 website




                                                                         Exhibit C
Case 8:21-mc-00019 Document 1-4 Filed 04/15/21 Page 17 of 41 Page ID #:55




      but without any further basis whatsoever in a Facebook account for a

      well-known fan group for the football team belonging to the Plaintiff.

      That statement also added (again falsely) that the U.S. Federal Bureau

      oflnvestigations ''possibly" may be involved.

 19. That the statements that Defendants published, and that were repeated

      nnd further propagated in the July 16 Tweet and Facebook post, about

      the Plaintiff i.e. Mr. Snyder are categorically false.     Moreover, the

      Defendants published these slanderous, inflammatory statements about

      the Plaintiff with complete disregard for their basis in fact at best, and

      deliberate intent to damage the Plaintiff.

 20. That it is submitted that it is correct that the Plaintiff owns the

     Washington Football Team. in the National Football League in the

     United States, and yes, that subjects him and the Team to extensive

     coverage in the media. When that coverage touches on the play of the

     Team, the operations of the Team, or other legitimate issues

     surrounding the Team, it is fair game for true and accurate coverage

     albeit it is submitted that the Plaintiff is much more than the owner of

     the Team. He is a husband. He is the proud father of three children.

     He is a philanthropist. He has friends, family members, and business




                                                                          Exhibit C
Case 8:21-mc-00019 Document 1-4 Filed 04/15/21 Page 18 of 41 Page ID #:56




      associates throughout the world. None of them should be subject to

      reading such shocking, false statements about the Plaintiff in any event.

 21. Accordingly, the Plaintiff has filed the present suit against the heinous

      false allegations against him made by the Defendants allegedly on

      behalf of a client in order to rectify the harm to his personal and

      professional reputation as a result of Defendants' false, defamatory

      statements, which constitute classic examples of defamation per se.

      Equally importantly, the present suit has been filed in order to deter

     Defendants and other "hired gun" misinformation providers from

     taking similar actions on behalf of their illicit clients against him or

     anyone else so that their family and friends can be spared the same

     terrible experience endured by the Plaintiff, his family, his friends and

     his business.

 22. That the Defendants have singled out the Plaintiff by publishing the

     news    aiticle   on    their   website    and    further   allowing     to

     upload/share/disseminate/publish the highly defamatory and malicious

     posts against the Plaintiff alone, in order to ensure that irreparable loss

     and injury is occasioned to the hard earned reputation and goodwill of

     the Plaintiff herein. Publishing of such news articles by the Defendants

     and further allowing the uploading/sharing/disseminating/publishing by




                                                                          Exhibit C
Case 8:21-mc-00019 Document 1-4 Filed 04/15/21 Page 19 of 41 Page ID #:57




      Defendants    is   against the    internationally recognized     Right to

      Reputation as granted under Article 12 of the Universal Declaration of

      Human Rights and A1ticle 17 of the International Covenant on Civil

      and Political Rights, to which India is a signatory.

 23. That the Right to Freedom of Speech and Expression of news

      broadcasters comes along with a duty and responsibility of not abusing

      such freedom in furtherance of their personal vendetta towards any

      particular entity. It is submitted that although the freedom of press is an

      inalienable right, the same is not absolute and is subject to be

      controlled under Article t 9(2) of the Constitution of India as

      uncontrolled right to speech leads to anarchism. The Freedom of

     Speech and Expression as guaranteed by the Constitution does not

     confer an absolute right to speak or publish whatever one chooses and

     it is not an unrestricted or unbridled license that may give immunity

     and prevent punishment for abuse of the freedom. The right has its own

     natural limitation and supposed journalists are in no better position than

     any other person. They have no greater freedom than others to make

     any imputations or allegations sufficient to ruin the reputation of a

     citizen. A news item has the potentiality of bringing dooms day for an

     individual. It can cause far reaching consequences in an individual and




                                                                           Exhibit C
Case 8:21-mc-00019 Document 1-4 Filed 04/15/21 Page 20 of 41 Page ID #:58




      country's life. The media has great power in impressing minds of

      people and it is essential that persons responsible for publishing

      anything in ne,vspapers should take good care before publishing

      anything which tends to harm the reputation of a person. Reckless

      defamatory comments as is the case in the present scenario are

      unacceptable. This Hon'ble Comt, in a catena of judgements has held

      that speech that the Press enjoys can be curtailed with reasonable

      restrictions in instances where they are not entitled to either make or

      circulate defamatory statement, false statements made with the

      intention to deteriorate the image of a public figure, etc. The Defendant

      Nos. 5 & 6 vvho are the original authors of the impugned articles/posts

      uploaded on the Defendant No. 2 website have failed to exercise

      caution, have failed to verity and/or ascertain the truthfulness and

     correctness behind the said allegations, and have proceeded with

     publishing the impugned articles, with malicious intent so as to damage

     the Plaintiff's reputation and goodwill, and are thus liable to be

     proceeded against in accordance with law. Further, the Defendant Nos.

     3 & 4 who exercise actual control over the Defendant Nos. 1 & 2 and

     thus have effective control over what is published on the Defendant

     No. 2 website have also failed in their duties, and have further failed in




                                                                         Exhibit C
Case 8:21-mc-00019 Document 1-4 Filed 04/15/21 Page 21 of 41 Page ID #:59




      ascertaining the correctness and veracity of the allegations levied

      against the Plaintiff in the impugned articles, with a view to tarnish the

      reputation of the Plaintiff, and have thus effectively led to the launch of

      a smear campaign against the Plaintiff. It is relevant to submit herein

      that the said Defendants have earned revenue by defaming and

      derogating the Plaintiff on behalf of undisclosed third-party clients and

      are therefore liable to be proceeded against in accordance with law.

 24. Thus, the present defamatory, derogatory and vilification campaign

     initiated by the Defendants has been carried out with an ulterior motive

     of Defendants against the Plaintiff.

 25. That the vilification campaign has been intensified by the constant

     sharing of the impugned post published/broadcasted on the Defendant

     No. 2 website, further being repeatedly shared/uploaded/disseminated

     on social media platforms as has been elucidated in the preceding

     Paras, with the sole objective of lowering the name, image, reputation,

     good will of the Plaintiff in the eyes of general public across the globe.

     Uploading/sharing/disseminating of such a post cannot be said to be

     news and/or fair reporting of the news.

26. That, as such the impugned news articles published by the Defendants

     which have been constantly uploaded/shared/disseminated on social




                                                                          Exhibit C
Case 8:21-mc-00019 Document 1-4 Filed 04/15/21 Page 22 of 41 Page ID #:60




      media platforms are garnering wide viewership in India as well as

      abroad including within the jurisdiction of this Hon'ble Court. The

      news articles published by the Defendants can still be viewed over the

      internet on personal computers or mobile devices through a basic

      search, despite the impugned articles having been taken down by the

      Defendant No. 2 as has already been elucidated upon herein above in

      the preceding Paras. Thus, the impugned news articles published by the

     Defendants which has further been shared/disseminated on social

      media platforms is easily accessible not only in India but across the

     globe. The Plaintiff has received frantic calls from friends, business

     associates as well as family members enquiring into the correctness of

     the allegations, and they have categorically told the Plaintiff that the

     image and reputation of the Plaintiff in their eyes has gone down

     considerably owing to the allegations levied in the impugned news

     articles published by the Defendants.

 27. That the impugned news articles/posts as published on the Defendant

     No. 2 website have been repeatedly shared on social media platforms

     and have received a large number of comments from people which

     clearly establishes, that the defamatory news articles published by the

     Defendants have highly prejudiced the good will and reputation of the




                                                                       Exhibit C
Case 8:21-mc-00019 Document 1-4 Filed 04/15/21 Page 23 of 41 Page ID #:61




      Plaintiff. It is submitted that on the internet, information is accessible

      worldwide which is causing unwarranted irreparable reputational harm

      to the Plaintiff for no fault of the Plaintiff.

  28. That the Defendants are misusing/overreaching the freedom guaranteed

      to the Press and supposed journalists under Article 19( I )(a) of the

      Constitution of India. Even a legitimate Journalist's right to know and

      their right to publish is neither more or less than that of the general

      public as they are trustees of the general public for this purpose. The

      Defendants are therefore expected to post articles on the basis of true,

      correct and verified facts objectively. It is respectfully submitted that

      this a fit case where restraint ought to be granted by this Hon 'ble Court

      since the facts of this case clearly demonstrate that the reputation of the

      Plaintiff has been deliberately maligned/tarnished by the Defendants. It

      is submitted that the exercise of true and legitimate journalistic

      freedom lies at the core of speech and expression protected by Article

      19(1)(a). The publishing of views and news articles falls within the

      ambit of the Right to Freedom of speech and expression under Article

      19(1 )(a). However, the exercise of that fundamental right is not

     absolute and is answerable to the legal regime enacted with reference to

     the provisions of Article 19(2).




                                                                           Exhibit C
Case 8:21-mc-00019 Document 1-4 Filed 04/15/21 Page 24 of 41 Page ID #:62




  29. That the entire campaign has been carried out with a premeditated

       object of tarnishing and maligning the hard earned reputation and

       goodwill of the Plaintiff as part of a malicious campaign / propaganda

       against the Plaintiff. That such abuse of the dominant position by the

       Defendants is against all canons of ethics especially when the object is

       to unfairly influence the reputation and good will of the Plaintiff by

       spreading wrong and incorrect information in the minds of the people

       across the globe.

  30. That, since the Defendants in blatant disregard for the rule of law and

       legitimate journalistic ethics and by misusing the process of law, have

      left no stone unturned to vilify, malign and denigrate the name, image,

      reputation and good will of the Plaintiff in the eyes of the general

      public thereby causing wrongful losses to the Plaintiff and wrongful

      gains to themselves.

 31. That the contents and the claims made in the impugned news

      articles/posts are baseless and reckless without any regard to the truth

      and without due care or verification. That the defamatory news has

      been published by the Defendants on the Defendant No. 2 website

      which is further being disseminated/shared on social media platforms

      only with an intention to defame, tarnish and malign the reputation and




                                                                        Exhibit C
Case 8:21-mc-00019 Document 1-4 Filed 04/15/21 Page 25 of 41 Page ID #:63




      goodwill of the Plaintiff. These facts also indicate that the Plaintiff is

       being targeted in order to malign his reputation and good will in the

      eyes of public at large.

  32. That, the aforementioned assertion in the impugned news articles/posts

      is based on no evidence at all. This shows that the impugned news

      articles/posts are a mere hoax and the allegations are per se false,

      misleading and defamatory. It is clear that the intention is purely

      malicious and has been motivated to malign and affect the reputation

      and credibility of the Plaintiff. The false and defamatory news

      articles/posts published by the Defendants have been created, uploaded,

      and circulated with the sole intention of creating panic in the minds of

      the general public. That the said news is only with an intention to

      deceive the public at large and the same has been done only to cause

      wrongful losses to the Plaintiff.

 33. That therefore, the impugned news articles/posts are ful'ther immensely

      defaming and derogating the image of the Plaintiff painstakingly built

      vide constant tireless efforts throughout the years.

 34. That in view of the above, it is apparent that the said impugned news

      articles/posts are not in any manner in the interest of general public and

     the same have been published in utmost reckless manner without




                                                                          Exhibit C
Case 8:21-mc-00019 Document 1-4 Filed 04/15/21 Page 26 of 41 Page ID #:64




       ascertaining the veracity of the same. Thus making it evident that the

       same has been done, only with an intention to tarnish the image,

       reputation, goodwill and business of the Plaintiff.

  35. That the Defendants, despite having actual knowledge of the false,

       derogatory and defamatory contents of the post, proceeded to publish

       the same, and have further failed to remove the said impugned articles

       from its website in their entirety, as has been elucidated in the

      preceding Paras, thus the Defendants are liable for the said acts of

      defamation and consequent damages suffered by the Plaintiff on

      account of loss of reputation and goodwill. That if a person knowingly

      permits another to communicate information which is defamatory, the

      said person who is allowing such dissemination would also be liable for

      causing defamation. Once the said Defendants have been informed of

      the defamatory contents of the post, the said Defendants became liable

      for the publication of defamation by acquiescence that is to say by

      permitting publication to continue for a period of time when they had

      the power to prevent it.

  36. That the Defendants' deliberate inaction has built up a negative

      sentiment on the internet and social media against the Plaintiff and has

      severely tarnished and maligned his reputation and goodwill.




                                                                        Exhibit C
Case 8:21-mc-00019 Document 1-4 Filed 04/15/21 Page 27 of 41 Page ID #:65




                          CAUSE OF ACTION:


 37. That the cause of action for filing the present suit for the first time

      arose on 161h July, 2020, when the Plaintiff came across the

      defamatory news articles/posts published by the Defendants on the

      Defendant     No.    2    website    which     has    further    been

      uploaded/shared/disseminated on numerous social media platforms.

      The cause of action further arose on 22.07.2020 when the Ld.

      Counsels for the Plaintiff directed the Defendants to take

      down/remove the impugned URL's/weblinks comprising of the

      impugned post, further also directing the Defendants to disclose the

     details on who had hired Defendants to publish the stories and from

     where they had obtained information qua the said impugned articles

     uploaded on the Defendant No. 2 website. The cause of action

     fmther arose on 24.07.2020 when Ms. Alysha Tharani acting on

     behalf of the Defendants refused to provide any such information,

     although taking down the offending articles. The          cause     of

     action   is still subsisting as the impugned news articles/posts are

     still receiving attention on social media platforms as well as the

     viewers of the Defendant No. 2 inasmuch as the impugned posts are




                                                                         Exhibit C
Case 8:21-mc-00019 Document 1-4 Filed 04/15/21 Page 28 of 41 Page ID #:66




      still technically visible over the Defendant No. 2 website upon a

      basic internet search, thereby causing massive loss in reputation

      and goodwill to the Plaintiff.

  38. That the Plaintiff has suffered, and is likely to further suffer,

      irreparable harm and injury with regard to the goodwill and

      reputation of the Plaintiff. Therefore, monetary compensation alone

      would not be sufficient to address the continuing harm resulting

      from acts of defamation committed by the Defendants.

 39. That the contents of the news articles/posts are utterly malicious

      and completely bereft of truth and there is an immediate pressing

      injury to Plaintiff. The Plaintiff apprehends that the Defendants will

      persist with their malicious conduct, and the Defendants will

      continue to further defame the Plaintiff which would result in

      further irreparable injury to the Plaintiff reputation and goodwill.

 40. That the Plaintiff seeks damages on account of loss of reputation,

      goodwill and business caused to it across the globe by the

     Defendants on account of the acts of defamation and derogation.

     The Plaintiff enjoys considerable reputation across the globe. The

     Plaintiff states that the defamatory posts published by the

     Defendants have been shared and circulated as stated above, to a




                                                                             Exhibit C
Case 8:21-mc-00019 Document 1-4 Filed 04/15/21 Page 29 of 41 Page ID #:67




       large number of persons across the globe, causing serious damage

       to the reputation of the Plaintiff. It is stated that on account of the

       transmission of the defamatory news articles/posts by the

       Defendants, Plaintiff has suffered massive reputational loss, which

       the Plaintiff currently estimate at INR 75 Crores and the Plaintiff

       craves leave of this Hon'ble Court to ascertain further damages, if

       any, in favor of the Plaintiff on account of the vindictive and ma/a-

      fide acts of the Defendants qua defaming the Plaintiff. The

      Defendants are jointly and severally liable to pay the damages

       suffered by the Plaintiff.

  41. That the Plaintiff has not filed any other or similar suit in this

      Hon'ble Court or in any other Court in this matter nor is any other

      case pending in any court.

  42. That the Plaintiff confirms the authenticity of the documents and

      states that the documents filed along with the present suit are true

      copies of their respective originals along with internet print outs

      and supporting Section 65B certificate.

 43. That the Plaintiff submits that all documents in its possession are

      being filed however the Plaintiff craves leave of this Hon'ble Court

      under Order II Rule 2 CPC to add further contentions, facts, claims,




                                                                          Exhibit C
Case 8:21-mc-00019 Document 1-4 Filed 04/15/21 Page 30 of 41 Page ID #:68




       reliefs and place reliance upon other such additional documents

       with respect to the cause of action stipulated herein at a later stage.


                              JURISDICTION:


  44. That this Hon'ble Court has territorial jurisdiction in the matter as

      the impugned news articles/posts had been accessed, viewed and

       read by various individuals including the SPA holder of the

      Plaintiff within the territorial jurisdiction of this Hon'ble Court.

      Furthermore, the impugned          news    articles/posts   in question

      published on the Defendant No. 2 website were able to be seen and

      accessed by the general public across the world including in Delhi

      and as such this Hon'ble Court has the necessary territorial

      jurisdiction to try and entertain the present suit.


                               COURT FEES:


 45. The value of the present suit for the purposes of court fee and

      jurisdiction is as follows: -

 a)       For a decree of permanent iqjunction in favour of the Plaintiff

          restraining the Defendants, their employees, agents, officers,

          assigns, representatives, group companies from in any manner




                                                                            Exhibit C
Case 8:21-mc-00019 Document 1-4 Filed 04/15/21 Page 31 of 41 Page ID #:69




          airing/publishing or propagating in any mode or manner either

          orally/writing/telecasting any material /article/ news/ views/report

          etc. on their websites/webpages/channels including but not limited

          to 'meaww.com' which are false and/or misleading and/or

          defamatory and which relate to the Plaintiff including the

          impugned news articles/posts and/or any such programs/videos

          incidental thereto which lowers the goodwill and reputation of the

          Plaintiff in the eyes of the general public, the present relief is

          valued at Rs. 200/-, accordingly ad valorem court fees of Rs. 20/-

          is being affixed.

  b)      For a decree of permanent injunction whereby directing the

          Defendants to permanently block/restrict access to the news/post

          mentioned in the list of documents attached with the present

         Plaintiff and/or any other active or similar posts which contain or

         purport to contain, the defamatory, derogatoty and denigrating

         content or part thereof published and/or posted on their respective

         channels/websites, and also from all media in the control of the

         Defendants in India and globally, including but not limited to

         Defendants channels, website, webpages, mobile application, the




                                                                          Exhibit C
Case 8:21-mc-00019 Document 1-4 Filed 04/15/21 Page 32 of 41 Page ID #:70




          present relief is valued at Rs. 200/-, accordingly ad valorem court

          fees of Rs. 20/- each is being affixed.

   c)     For a decree of mandatory injunction in favour of the Plaintiff

          thereby directing the Defendants, their employees, agents,

          officers, assigns, representatives, group companies to permanently

          block/restrict access to the news/post mentioned in the list of

          documents attached with the present Plaintiff ancVor any other

          active or similar posts which contain or purport to contain, the

          defamatory, derogatory and denigrating content or part thereof

          published and/or posted on their respective channels/websites, and

          also from all media in the control of the Defendants in India and

          globally, including but not limited to Defendants' channels,

          website, webpages, mobile application, the present relief is valued

          at Rs. 200/-, accordingly ad valorem court fees of Rs. 20/- each is

          being affixed.

  d)      For a decree of mandatory injunction in favour of the Plaintiff

          restraining the Defendants, their employees, agents, officers,

         assigns,   representatives,   group   companies   to   permanently

         block/restrict access to the news/post mentioned in the list of

         documents attached with the present Plaintiff and/or any other




                                                                          Exhibit C
Case 8:21-mc-00019 Document 1-4 Filed 04/15/21 Page 33 of 41 Page ID #:71




          active or similar posts which contain or purport to contain, the

          defamatory, derogatory and denigrating content or part thereof

          published and/or posted on their respective channels/websites, and

          also from all media in the control of the Defendants in India and

          globally, including but not limited to Defendants' channels,

          website, webpages, mobile application; on receipt of any

          complaint in future from the Plaintiff with regard to the impugned

          post or any other URL/Weblinks containing or purporting to

          contain in part or whole the contents of the impugned news

          articles/posts, the present relief is valued at Rs. 200/-.

  e)      For a decree of prohibitory it~unction in favom of the Plaintiff

          restraining the Defendants, their employees, agents, officers,

          assigns, representatives, group companies from publishing any

          such news articles/posts in the future against the Plaintiff without

          ascertaining the veracity and truthfulness of the same from the

         Plaintiff the present relief is valued at Rs. 200/-, accordingly ad

         valorem court fees of Rs. 20/- each is being affixed.

  i)     For an order directing the Defendants to disclose the details as

         to who had hired Defendants to publish the stories and from

         where they had obtained information qua the said impugned




                                                                           Exhibit C
Case 8:21-mc-00019 Document 1-4 Filed 04/15/21 Page 34 of 41 Page ID #:72




           articles uploaded on the Defendant No. 2 website to the

           Plaintiff, the present relief is valued at Rs. 200/-, accordingly ad

           valorem court fees of Rs. 20/- each is being affixed.

  g)       For a decree of damages the relief is provisionally valued for the

           purposes of court fee at Rs. 75,00,00,000/- qua the Plaintiff and

          ad volrem court fees of Rs. 74,30,000/- is affixed thereon. The

          Plaintiff undertakes to make up the deficiency of court fee, if

          any, once the actual damages are ascertained and awarded to the

          Plaintiff.


                               LIMITATION:


 46.      The present suit is well within the period of limitation.

 4 7.     That the present dispute is not a commercial dispute as per

          Section 2(c) of the Commercial Courts. Commercial Division &

          Commercial Appellate Division of High Courts Act, 2015.

          Thus, the present suit is being filed as an ordinary suit.


                                  PRAYER


 In the facts and circumstances of the present case, it is most respectfully

 prayed that this Hon'ble Court may be pleased to grant;




                                                                            Exhibit C
Case 8:21-mc-00019 Document 1-4 Filed 04/15/21 Page 35 of 41 Page ID #:73




  1.    Pass a decree of permanent injunction in favour of the Plaintiff

        restraining the Defendants, their employees, agents, officers, assigns,

        representatives,   group    companies     from     in   any    manner

       airing/publishing or propagating in any mode or manner either

       orally/writing/telecasting any material /article/news/views/report etc.

       on their websites/webpages/channels including but not limited to

       'meaww.com' which are false and/or misleading and/or defamatory

       and/or disparaging which relates to the Plaintiff including the

       impugned news articles/posts/programs/ videos which lowers the

       goodwill and reputation of the Plaintiff in the eyes of the general

       public.

ii.    Pass a decree of permanent injunction whereby directing the

       Defendants to permanently block/restrict access to the news

       articles/posts/Weblinks/URLs mentioned in the list of documents

       attached with the present Plaintiff and/or any other active or similar

       posts which contain or purport to contain, the defamatory, derogatory

       and denigrating content or part thereof posted on their respective

       websites, and also from all media in the control of the Defendants

       across the globe, including but not limited to Defendants website,

       webpages, mobile application, across the globe;




                                                                           Exhibit C
Case 8:21-mc-00019 Document 1-4 Filed 04/15/21 Page 36 of 41 Page ID #:74




iii.   Pass a decree of mandatory injunction in favour of the Plaintiff

       thereby directing the Defendants, their employees, agents, officers,

       assigns,   representatives,    group    companies     to   permanently

       block/restrict access to the news/post mentioned in the list of

       documents attached with the present Plaintiff and/or any other active

       or similar posts which contain or purport to contain, the defamatory,

       derogato1y and denigrnting content or part thereof published and/or

       posted on their respective channels/websites, and also from all media

       in the control of the Defendants in India and globally, including but

       not limited to Defendants' channels, website, webpages, mobile

       application;

iv.    Pass a decree of mandat01y injunction in favour of the Plaintiff

       restraining the Defendants, their employees, agents, officers, assigns,

       representatives, group companies to permanently block/restrict access

       to the news/post mentioned in the list of documents attached with the

       present Plaintiff and/or any other active or similar posts which contain

       or purport to contain, the defamatory, derogatory and denigrating

       content or part thereof published and/or posted on their respective

       channels/websites, and also from all media in the control of the

       Defendants in India and globally, including but not limited to




                                                                            Exhibit C
 Case 8:21-mc-00019 Document 1-4 Filed 04/15/21 Page 37 of 41 Page ID #:75




       Defendants' channels, website, webpages, mobile application; on

       receipt of any complaint in future from the Plaintiff with regard to the

       impugned nev,,1s article/post or any other URL/Weblinks containing or

       purporting to contain in part or whole the contents of the impugned

       news articles/posts;

  v.   Pass a decree of Prohibitory Injunction in favour of the Plaintiff

       restraining the Defendants, their employees, agents, officers, assigns,

       representatives, group companies from publishing any such news

       articles/posts in the future against the Plaintiff without ascertaining the

       veracity and truthfulness of the same from the Plainti ft;

 v1.   Pass an order whereby directing the Defendants to disclose the

       details as to who had hired Defendants to publish the impugned

       news articles/posts and the sources from where the Defendants had

       obtained information qua the said impugned articles uploaded on

       the Defendant No. 2 website, to the Plaintiff;

vii.   Pass a decree of rendition of accounts of Defendants whereby

       conducting an enquiry as to assess the exact quantum of revenue

       generated by the Defendants by publishing or propagating the

       impugned     news      articles/posts   and/or   any   such     incidental




                                                                               Exhibit C
 Case 8:21-mc-00019 Document 1-4 Filed 04/15/21 Page 38 of 41 Page ID #:76




                                                                               SJ
         articles/videos/programs/posts/weblinks/URLs,           defaming        the

         Plaintiffs;

v111.    Pass a decree of damages to the tune of Rs. 75,00,00,000/- in favour

         of the Plaintiff and jointly and severally against the Defendants;

 1x.     for costs of this suit;

  x.     Any other and further reliefs as this Hon'ble Cowt may deem fit and

         proper to meet the ends of justice.


                                                                PLAINT FF
                                                  Through its SPA HOLDER


                                     THROUGH:




                            SIMRANJEET SINGH, AADHAR NAUTIYAL
                                                             ~~~)
                                                   ATHENA LEGAL
                                            37, Link Road, First Floor,
                                                              Lajpat Nagar-JJI,
        Place: New Delhi                                   New Delhi - 110024
         Date: 0/108/20200                                          9205109664
                                               aaclh ar .nautiyal@athena leg a I. in




                                                                                 Exhibit C
  Case 8:21-mc-00019 Document 1-4 Filed 04/15/21 Page 39 of 41 Page ID #:77




     Verified at New Delhi on this 5111 day of August, 2020 that the contents

     of para nos. I- 2. I     A~~f the present plaintiff are true and correct to the
     best of my knowledge and belief. The contents of paragraph nos.

2-'2..-35, 3::t -   4-':r ~   Ro..~V\.   are true and correct to the best of my

     knowledge and information and legal advice received and believed to be

     true. The content of last para is prayer before this Hon'ble Cour.


                                                                     PLAINTIFF
                                                          Through its SP A Holder




                                                                                 Exhibit C
Case 8:21-mc-00019 Document 1-4 Filed 04/15/21 Page 40 of 41 Page ID #:78




         IN THE HIGH COURT OF DELHI AT NEW DELHI
          (ORDINARY ORIGINAL CIVIL JURISDICTION)
                   C.S. (OS) No. OF 2020
 IN THE MATTER OF:
 Daniel Snyder, Through his SPA Holder                      .. .Plaintiff
                                  Versus
 Eleven Internet Services LLP & Ors.                      .... Defendants

                                  AFFIDAVIT

 I, Col. (Retd.) Bhushan Lal, aged about 54 years, S/o Sh. R.D Sapra,
 Special Power of Attorney Holder of Plaintiff having my office at 105A,
 Indraprakash Bu1!ding, 21 Barakhamba Road , New Delhi-] I 000 I, duly
 authorized vide SPA dated 05.08.2020 executed in the United States of
 America, the deponent above-named, do hereby solemnly affirm and
 declare as under:

 1. I am the SPA Holder of the Plaintiff duly authorized vide SPA dated
    05 .08.2020, executed in the United States of America, in the above suit
    and competent to swear this affidavit.
2. I have read and understood the accompanying suit and state and verify
    that the averments made in the same are based on the records of the
    Plaintiff and based on legal advice received from the Plaintiff and are
    believed by me to be true and the averments made in the last
    unnumbered paragraph are in the natme of humble prayers of the
    Plaintiff before this Hon'ble Court.
3. That the documents filed herewith are true copies of their
    originals.




                                                                            Exhibit C
         Case 8:21-mc-00019 Document 1-4 Filed 04/15/21 Page 41 of 41 Page ID #:79




    -~~                                                                           $.~
~         ~ ERIFICATION
    tl
~"        I, Bhushan Lal, verify that the averments made in paragraph 1-3 of my
          affidavit are true to my knowledge, that no part of it is false and nothing has
          been concealed there from.

          Verified at New Delhi on this the 5111 day of August, 2020 .



                                                                          DEPONENT




                                                                                   Exhibit C
